Citation Nr: 0912647	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1978 to June 1999.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the Muskogee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his November 2004 
Form 9, the Veteran indicated that he desired to have a 
hearing before a member of the Board.  In February 2009, he 
failed to report for his scheduled Travel Board hearing, and 
good cause has not been shown.  During the course of the 
appeal, the Veteran's claims file has been transferred to the 
jurisdiction of the Houston RO.

The Board notes that a March 2002 rating decision, among 
other things, denied service connection for right knee and 
low back disorders and granted service connection for 
bilateral pes planus with a 10 percent evaluation effective 
July 1, 1999.  In April 2002, the Veteran filed a notice of 
disagreement in regards to these claims.  A March 2003 rating 
decision continued to deny the service connection claims and 
continued the 10 percent rating for bilateral pes planus.  In 
June 2003, the Veteran again filed a notice of disagreement.  
On his January 2004 Form 9, he specifically limited his 
appeal to service connection for a low back disorder.  In an 
August 2007 rating decision, the RO granted service 
connection for the Veteran's low back disorder with a 10 
percent evaluation effective July 1, 1999.  As this 
represents a full grant of the benefit sought, this matter is 
no longer on appeal.  The only remaining matter on appeal is 
as stated on the previous page.  
  

FINDING OF FACT

The Veteran is on continuous medication for hypertension; 
there is a preponderance of the evidence that does not 
indicate that his diastolic pressure has been predominantly 
110 or more or his systolic pressure has been predominantly 
200 or more.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10-4.14, 4.104, Diagnostic Code (Code) 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

VCAA letters dated in January 2004, March 2005, March 2006, 
and May 2008 fully satisfied the duty to notify provisions. 
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(1) (2008); Quartuccio, at 187.  The Veteran was notified of 
the evidence VA was responsible for providing and the 
evidence he was responsible for providing.  These letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

With regards to the Veteran's claim, the January 2004 and 
March 2005 VCAA letters specifically satisfied the elements 
(2) and (3) of the duty to notify, articulated above. See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) 
(2008); Quartuccio, at 187.  With specific regard to the 
first element, the Board notes that, in order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

For the following reasons, the Board finds that any defects 
with regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F. 3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In January 2004 (prior to the April 2004 initial rating 
decision on appeal) and March 2005, the RO sent the Veteran 
VCAA letters, which indicated that he should provide evidence 
showing that his service-connected disability had increased 
in severity.  In addition, the Veteran was questioned about 
his daily life, with regards to his service-connected 
disability, during the course of the January 2004 VA 
examinations performed in association with these claims.  The 
Veteran provided statements at these examinations in which he 
detailed the functional impairment of his disability on his 
daily life.  In light of the notice given, and the questions 
asked, the Board finds that a reasonable person would have 
known that the evidence needed to show that his disability 
had worsened and what impact that had on his occupation and 
daily life.  Furthermore, based on the responses provided by 
the Veteran, the Board finds that he had actual knowledge of 
the requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.

As to the second element, the Board notes that the Veteran is 
service connected for hypertension.  As will be discussed 
below, this disability is currently rated under 38 C.F.R. 
§§ 4.104.  Notification of the specific rating criteria was 
provided in the September 2004 statement of the case (SOC), 
after which, the Veteran was issued an August 2007 and an 
August 2008 supplemental statement of the case (SSOC).

As to the third element, the Board notes that this 
information was provided in the March 2006 VCAA letter in 
which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and its impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.

As to the fourth element, the January 2004 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id. 

Furthermore, a May 2008 letter notified the Veteran of the 
Vazquez-Flores decision and specifically addressed all four 
elements.  The claim was subsequently readjudicated by an 
August 2008 SSOC.  In light of the foregoing, the Board finds 
that any notice defect as to the requirements of Vazquez-
Flores is nonprejudicial.  The Board, therefore, finds that 
VA has discharged its duty to notify.  See Pelegrini II, 
supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's relevant VA treatment records are 
in the file.  All records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  The RO provided the Veteran with VA examinations 
in January 2004 and June 2007 to assess the severity of his 
hypertension.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III.  Criteria & Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United 
States Court of Appeals for Veterans Claims held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

The Veteran's hypertension has been rated under Code 7101, 
located in 38 C.F.R. § 4.104 for hypertension and isolated 
hypertension.  Code 7101 provides for a 60 percent rating 
when diastolic pressure is predominantly 130 or more;  a 
40 percent rating when diastolic pressure is predominantly 
120 or more;  a 20 percent rating when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more;  and a 10 percent rating when 
diastolic pressure is predominantly 100 or more or systolic 
pressure is 160 or more or as a minimum rating with a history 
of diastolic pressures of 100 or more and continuous 
medication is needed for control.  38 C.F.R. § 4.104.  Note 
(1) to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Note (2) 
provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  
38 C.F.R. § 4.104.

On review of the entire record, the Board finds that the 
criteria for a rating in excess of 10 percent for 
hypertension are not met at any time during the appeal 
period.  

Treatment records from Reynolds Army Hospital dated from 2002 
to 2005 included a diagnosis of hypertension and documented 
the following blood pressure readings:  139/96, 135/86, 
144/86, 111/73, 132/91, 150/91, 139/84, and 116/74.  A June 
2003 record noted that on the last several visits over the 
last two years, the Veteran's blood pressure had been 
elevated into the 140s/90s.  The records showed that the 
Veteran was taking medication for management of his 
hypertension.

On January 2004 VA examination, the Veteran's pulse was 76.  
The three blood pressure readings were 124/84, 128/88, and 
130/88.  The examiner noted that the Veteran's blood pressure 
was controlled by the medication amlodipine and HCTZ.  The 
functional impairment of the hypertension was headaches and 
dizziness with swelling of hands.  The condition resulted in 
10 days of time lost from work.  On February 2004 multistage 
treadmill exercise electrocardiogram, the Veteran's blood 
pressure lying down was 130/90, sitting was 134/94, and 
standing was 134/96.  After exercise, blood pressure readings 
were as follows:  146/90, 138/94, 132/94, 134/96, 128/94, 
120/94, and 122/90.  

On June 2007 VA examination, it was noted that the Veteran 
was started on Nifedipine once daily, 30 mg a day.  It was 
indicated that since hypertension was already established 
then three blood pressure readings would be taken on the day 
of the examination.  Blood pressure in a sitting position was 
120/80 with a heart rate of 88 and respiration of 16, in the 
recumbent position was 116/80 with a heart rate of 88 and 
respirations of 16, and in the standing position was 120/82 
with a heart rate of 88 and respirations of 16.  The Veteran 
denied any complications such as stroke, diabetes, or heart 
problems.  The diagnosis was essential hypertension, well-
controlled without any evidence of hypertensive 
complications.  

The record shows that the Veteran's diastolic readings are 
predominantly in the 80s and 90s, and that systolic readings 
predominantly ranged from the 120s to the 140s (150 on one 
occasion).  Significantly, the evidence did not show the 
Veteran's hypertension warranted a rating in excess of 10 
percent; there was no evidence diastolic pressure was 
predominantly 110 or more or that systolic pressure was 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101.  
The Board has considered whether the Veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, upon 
reviewing the pertinent evidence of record, the Board finds 
that, at no time during the pendency of this appeal has the 
Veteran's service-connected disability been more disabling 
than as currently rated.

The Board is aware of the Veteran's own general assertions 
that the severity of his hypertension warrants a rating in 
excess of 10 percent.  However, these contentions do not 
support his claim.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In light of the foregoing, the Board must find that the 
criteria for the next higher (20 percent) rating for 
hypertension are not met, and that this claim must be denied.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2008).  
There is no showing that the Veteran's service-connected 
hypertension presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Veteran has not been hospitalized for this 
disability during the appeal period.  Also, in on January 
2004 VA examination, he reported only missing 10 days of work 
due to the condition.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating.  In the absence of evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not applicable 
and the claim for an initial or staged rating in excess of 10 
percent for hypertension must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


